no. CP&HI&S
THE STATE OF TEXAS                                                          IN THE DISTRICT COURT OF
VS.                                                                        COMANCHE COUNTY, TEXAS
 ~fc^( £J^*J fc,'/^ 3ft                                                        220THJUDICIAL DISTRICT
      TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

I, Judge ofthe trial court, certify in this criminal case that the Defendant's appeal:
V        is not a plea-bargain case and the Defendant has the right ofappeal; or
         is aplea-bargain case, but is on matters that were raised by written motion filed and ruled on
         before trial, and the Defendant has the right of appeal; or

         is aplea-bargain case, but is taken after getting the trial court's permission to appeal, and the
         Defendant has a right of appeal; or

         is aplea-bargain case, and the Defendant has NO right ofappeal.
                               iwaived the right of appeal.

                                                                                       C>/z//&>/'7
JUDGE PRESIDING                                                            DATE SIGNED
Ihave received acopy ofthis certification. Ihave also been informed ofmy rights concerning any appeal ofthis criminal
case including any right to file apro se petition for discretionary review pursuant to Rule 68 of the Texas Rules of
Appellate Procedure. Ihave been admonished that my attorney must mail acopy of the court of appeal's judgment and
opinion to my last known address and that Ihave only 30 days in which to file apro se petition for discretionary review
in the court ofcriminal appeals. TEX.R.APP.P.68.2. Iacknowledge that, ifIwish to appeal this case and ifIam entitled
to do so, it is my duty to inform my appellate attorney, by written communication, ofany change in the addressatwhich
Iam currently living or any change in ycurrent prison unit. Iunderstand that, because of appellate deadhnesfirmil to
 timely inform my appella;e attorney ofany change in my address, Imay lose the opportunity tofile apr/se petjt^n for
 discretionary review.


                                                  FILED^
    fendant (if not presented by counsel) At.                o.C|0Ck_^Defepdant's Counsel                   ^q GTjDO
  failing Address^ ^- . ,                                                   ^"JX"                  <>^T7^> J>^^
  M^hnneNumber: _ J A> I                              JUN 21 2017              &
 Fax Number:               _                                                Telephone Number:
                                                   BRENDA DICKEYFaxNumber:
                                              District Clerk. Comanche Co., TX ,_ „                          .- ..      „*,
 **Adefendant in acriminal case has the righto^pp^undex^sejuje^^^ial court shall enter acertification ofthe
 defendant's right to appeal in every case in which it enters ajudgmenToTguilt or other appealable order. In aplea bargain
 case-that is, acase in which adefendant's plea was guilty or nolo contendere and the punishment did not exceed the
 punishment recommended by the prosecutor and agreed to by the defendant- adefendant may appeal only: (A) those
 maters that were raised by written motion filed and ruled on before trial, or (B) after getting the trial courts permission
 to appeal.
     rr
            TEXAS RULE OF APPELLATE PROCEDURE 25.2 (a)(2).                                                  INELEVENTH
                                                                                                               COURJO^FDISTRICT
                                                                                                                        APPEALS

                                                                                                           JUN 2 6 2017
                                                                                                      SHERffafyOJJAMSON, CLERK
                                                                                                   Ry     ^4DW\                   Deputy